Civil action to recover damages for personal injuries.
G. D. Bruns, Jr., infant son of defendant, while riding a bicycle belonging to him on a sidewalk in the city of Charlotte, in violation of a city ordinance, struck and injured plaintiff.
Defendant demurred to the complaint. The demurrer was overruled and defendant excepted and appealed.
The allegations contained in the complaint are not sufficient to take plaintiff's cause of action out of the general rule that a parent is not liable for the torts of his minor child. Bowen v. Mewborn, ante, 423, is in point and is controlling. As the complaint fails to state a cause of action the judgment below overruling the demurrer is
Reversed.